EXHIBIT 10.4










JOINT POWER SUPPLY AGREEMENT







Dated February 2, 1967













Between













WISCONSIN POWER AND LIGHT COMPANY




WISCONSIN PUBLIC SERVICE CORPORATION, AND




MADISON GAS AND ELECTRIC COMPANY








1




--------------------------------------------------------------------------------

JOINT POWER SUPPLY AGREEMENT




Wisconsin Power land Light Company,

Wisconsin Public Service Corporation, and

Madison Gas and Electric Company




THIS AGREEMENT is made and entered into this 2nd day of February, 1967, by and
between Wisconsin Power and Light Company, a Wisconsin corporation (hereinafter
called "Power Company"), Wisconsin Public Service Corporation, a Wisconsin
corporation (hereinafter called "Service Company"), and Madison Gas and Electric
Company, a Wisconsin corporation (hereinafter called "Electric Company"), the
parties collectively being hereinafter called the "Companies",




WITNESSETH - that:




WHEREAS, each if the Companies owns electric facilities and is engaged in the
generation, transmission and distribution of electric power and energy,
purchases and sales thereof from and to the other Companies and other
interconnected electric utilities, and sales thereof to customers within the
respective geographical areas served by the Companies, and




WHEREAS, the companies, for the purpose of obtaining the benefits of advanced
technologies and the economies of scale, and of making most effective use of
power generation and transmission facilities, and for the purpose of assuring
and supplying economical and reliable electric power to their respective
customers, desire to mutually plan and share in the ownership of certain major
generation and transmission facilities, and




WHEREAS, the parties have individually and collectively studied and established
terms and conditions which are fair and equitable to the parties individually
and collectively under which coordinated installation and operation of
generating and interconnection facilities shall be effected.




NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, the parties agree as follows:








2




--------------------------------------------------------------------------------

ARTICLE I

Power Pool Agreements




Section 1.01. Entry into Agreement. The Companies agree to enter into a new
Power Pool Agreement upon terms substantially the same as those now in effect
between Power Company and Service Company under their Power Pool Agreement dated
December 29, 1960 and supplemental letter agreement 'dated November 27, 1964,
but modified in order to (a) include Electric Company as a participant with
representation on the Operating Committee thereunder, (b) provide for common
ownership of facilities when so agreed by the Companies herein or hereafter, (c)
provide that if any Company is not afforded the opportunity of ownership
participation in the approximate ratio of its maximum "Accredited Demand" to the
combined maximum "Accredited Demands" of the Companies in the first major unit
constructed by any of the Companies subsequent to the 1976 Unit, such Company at
any time after said subsequent unit is committed may itself build capacity which
will be Accredited Capacity beginning with commercial operation of the first
major unit constructed by any other Company or Companies subsequent to the 1976
Unit, (d) change the Contract Energy Rate from 0.5¢ per kilowatt hour to 0.4¢
per kilowatt hour, and (e) give effect to Sections 1.02 and 1.03 hereof.




Section 1.02. Term of New Power Pool Agreement. Such new Power Pool Agreement
shall be executed and go into effect as soon as practicable after the date
hereof arid shall remain in effect until cancelled by five years notice in
writing from one Company to the others but in no event shall it be cancelled or
terminated prior to December 31, 1980. Notwithstanding the effective date of
such new Power Pool Agreement, it is understood and agreed that the purchase and
sale by the participants of Participation Capacity and Contract Energy thereby
provided shall not commence until January 1, 1970.




Section 1.03. Agreement Not Superseded. Notwithstanding the general provisions
of such new Power Pool Agreement, there shall remain in effect and shall not be
superseded thereby the agreement which is hereby confirmed, for the purchase
(indicated by parentheses below) and the sale among the three Companies of
megawatts of capacity for the respective calendar years, as follows:




Years

Power

Company

Service

Company

Electric

Company

1970

10

(1)

(9)

1971

10

(1)

(9)

1972

14

(3)

(11)

1973

40

(15)

(25)

1974

27

(9)

(18)

1975

27

(9)

(18)

1976

(12)

19

(7)

1977

(12)

19

(7)

1978

(12)

19

(7)

1979

(12)

19

(7)

1980

(12)

19

(7)








3




--------------------------------------------------------------------------------

all at a capacity charge of $1.67 per kilowatt per month and at a rate for
energy furnished thereunder of 0.4¢ per kilowatt hour, said charge and rate
being subject to change hereafter by mutual consent. The foregoing capacity
purchases and sales shall not be taken into account in determining the
Accredited Capacity, Accredited Demand or Capacity Responsibility of the
respective Companies under such new Power Pool Agreement.




ARTICLE II

Edgewater 330 MW Unit #4 (1969)




Section 2.01. Ownership Shares. Power Company and Service Company agree to enter
into a separate agreement providing for the payment for and ownership by them,
as tenants in common, of the proposed new 330,000 Kilowatt Unit #4 at a location
adjacent to Power Company's present Edgewater Plant at Sheboygan, Wisconsin,
with undivided ownership interests in the proportions of 68.2% by Power Company
and 31.8% by Service Company, and their participation in the cost of operation
and maintenance and in the energy output of said Unit #4 in the same
proportions.




Section 2.02. Effect on Pooling Obligations. The capacity and output of
Edgewater Unit #4 shall be treated for the purposes of all power pool agreements
between any or all of the Companies the same as though the ownership
participations were separate plants owned by Power Company and Service Company,
respectively.

 

Section 2.03. Construction and Operation Responsibility. Edgewater Unit #4 shall
be constructed, completed and operated under the direct supervision of Power
Company, and under the general policy supervision of an Operating Committee
constituted as provided under Article 8 of the Interconnection Agreement dated
January 5, 1966 between Power Company and Service Company, with details of
administration of construction and operation otherwise upon terms substantially
as provided in Article III hereof in respect to the Nuclear Plant, except as
Power Company and Service Company may otherwise agree. Power Company and Service
Company will use their best efforts toward the end that Edgewater Unit #4 will
be completed, and commercial operations commenced, on or about December 1, 1969.




ARTICLE III

Nuclear 527 MW Plant (1972)




Section 3.01. Ownership Shares. The Companies hereby provide for the
construction and operation of a nuclear energy plant (herein called the "Nuclear
Plant") of approximately 527,000 KW name-plate capacity, to be located in
northeastern Wisconsin, and to be owned by the Companies as tenants in common
with undivided ownership interests as follows (in this Article III referred to
as their respective "Ownership Shares"):




 

 %

Wisconsin Power and Light Company

41.0

Wisconsin Public Service Corporation

41.2

Madison Gas and Electric Company

17.8








4




--------------------------------------------------------------------------------

Section 3.02. Construction Committee. Construction of the Nuclear Plant shall be
carried out by the Companies under the direct supervision and direction of
Service Company and under the general policy supervision and direction of a
Construction Committee to be established by the Companies. All of the Companies
shall be represented on the Construction Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company. The vote of the representatives of Companies having Ownership
Shares aggregating more than 50% shall be controlling on any question to be
determined by the Construction Committee. The Companies and their
representatives on the Construction Committee shall use their best efforts
toward the end that the Nuclear Plant will be completed, and commercial
operation commenced, on or about June 1, 1972.




Section 3.03. Scope of Plant. The Nuclear Plant to be so owned in common shall
consist of the site and all property of the character of electric plant, as
defined in the Uniform System of Accounts referred to in Section 3.07 hereof,
which shall be included in the general or detailed Nuclear Plant and site plans
approved from time to time by the Construction Committee, and shall include the
substation facilities (up to and including the 345 KV bus) required to tie the
Nuclear Plant to the 345 KV transmission system referred to in Article IV. The
present estimate of the completed cost of the Nuclear Plant (exclusive of
nuclear fuel and interest during construction) is $72,300,000.




Section 3.04. Initial Major Contracts. Service Company is hereby authorized and
directed, in the name of and as agent for Power Company and Electric Company and
also in its own behalf (all in the same percentages of interest as their
respective Ownership Shares), forthwith to enter a firm contractual commitment
(subject to regulatory approvals) with Westinghouse Electric Corporation in
accordance with its proposal dated October 21, 1966 as modified by its letter
dated December 7, 1966, covering the nuclear steam supply and turbine generator.




Section 3.05. Other Contracts. The Companies shall, with reasonable expedition,
enter into or authorize the entry on their behalf into other contracts (which
may be purchase order contracts) providing for (a) the purchase of materials,
equipment and service for, and construction of, the Nuclear Plant and (b)
insurance to insure all work under construction against risks usually insured
against for such work. Each initial or other contract shall provide, among other
things, that the performance of the contract shall be for the account of, and
the charges therefor shall be billed to, and paid by the Companies in proportion
to their respective Ownership Shares and that the invoices for such billing
(Contractor's Invoice or Invoices) shall be submitted in the names of the
Companies, in the care of Service Company. For their convenience the Companies
may authorize Service Company or an individual or individuals to execute and
deliver on behalf of the Companies all such other contracts to be entered into
pursuant to this Section.




Section 3.06. Books and Records. Books of account and records containing details
of the items of cost applicable to the construction of the Nuclear Plant and to
its operation and maintenance shall be kept by the Operating Company referred to
in Section 3.10 and shall be open to examination at any time by the other
Companies or their representatives. The Operating Company shall furnish the
Companies with summaries or counterparts of such books of account and records as
may be necessary to satisfy all applicable regulatory requirements.




Section 3.07. Expenditures. All expenditures in respect of the Nuclear Plant
shall be accounted for in accordance with the Uniform System of Accounts
prescribed by the Federal Power Commission for Public Utilities and Licensees
(Class A and B Electric Utilities).








5




--------------------------------------------------------------------------------

All expenditures (including, but not limited to, expenditures for
administration, labor, special training costs, payroll taxes, employee benefits,
maintenance, materials, research and development, supplies and services), for
the licensing, construction, operation and maintenance of the Nuclear Plant and
for renewals, replacements, additions and retirements in respect thereof shall
be shared by the Companies in proportion to their Ownership Shares. Expenditures
of Service Company incurred prior to or after the date of this Agreement in
connection with preliminary planning for the Nuclear Plant shall be treated as
expenditures on behalf of all of the Companies and the other Companies shall
reimburse Service Company for their respective ownership proportions of the cost
thereof.




Interest charges on borrowed funds, income taxes, and property, business and
occupation and like taxes, of each Company shall be borne entirely by such
Company; and such items, as well as depreciation, amortization, and interest
charged to construction, shall not be deemed expenditures for purposes of this
Section.




Section 3.08. Funds. Whenever and so long as the Operating Company or a majority
of the Companies may so demand, the Companies shall maintain a joint account or
accounts (collectively, the "Joint Account") in a bank or banks approved by the
Operating Company, the title of which Joint Account shall be in the respective
Companies in proportion to their Ownership Shares. While so maintained and
unless otherwise agreed by the Companies, all construction and capital
expenditures, and all other expenditures referred to in the second paragraph of
Section 3.07, shall be paid out of the Joint Account.

 

From time to time the Operating Company may request the Companies to advance
such amount as is then needed for cash working capital for the plant project.
Within ten days thereafter, or from time to time as specified in such request,
the Companies, pro rata according to their respective Ownership Shares, shall
deposit the amount specified in such request. Such deposit shall be made in the
Joint Account, if such account is being maintained at the time for such purpose;
otherwise, such deposit shall be made to the credit of the Operating Company in
a bank designated by it.




As promptly as practicable after the end of each month the Operating Company
shall send to each of the Companies a statement in reasonable detail of all
expenditures for such month and the amount of each Company's share thereof.




The Operating Company shall cause to be drawn and to be delivered on behalf of
the Companies, from funds so provided, checks or drafts in payment of
expenditures. Funds so provided shall be disbursed in accordance with sound
accounting and disbursement procedures. All persons authorized to handle or
disburse funds from the Joint Account shall be bonded in favor of the Companies
as their respective interests may appear, for such amounts as the Construction
Committee may determine. The Operating Company accepts sole responsibility for
the handling or disbursement of funds deposited to its credit.




Section 3.09. Default. During any period that a Company is in default in whole
or in part in performing any of its obligations under this Article III, such
Company shall be obligated to pay any damages to the non-defaulting companies
resulting from the default, and in case of a default in making any payment then
required under this Article III, (a) such Company shall be entitled to no energy
from the Nuclear Plant during such period and (b) the non-defaulting Companies
shall be entitled to all of the energy from the Nuclear Plant in proportion to
their Ownership Shares. No such default shall affect any Company's ownership
interest, or any Company's obligations under Sections 3.07 and 3.08.








6




--------------------------------------------------------------------------------

Section 3.10. Operation and Maintenance. The Companies shall establish an
Operating Committee for the purpose of establishing general policies for the
operation and maintenance of the Nuclear Plant. All of the Companies shall be
represented on the Operating Committee and the voting power of the
representatives of each Company shall be in proportion to the Ownership Share of
such Company. The vote of the representatives of Companies having Ownership
Shares aggregating more than 50% shall be controlling on any question to be
determined by the Operating Committee. The Operating Committee shall meet at the
call of any member.




The Nuclear Plant will be directly operated and maintained by the "Operating
Company" in accordance with good utility operating practices and the general
policies to be established by the Operating Committee. Until otherwise agreed by
all of the Companies, Service Company shall be the Operating Company, and the
Atomic Energy Commission licensee. It shall operate and maintain the Nuclear
Plant in the same manner as if it were one of its own generating stations,
utilizing its own employees and supervisory personnel as required in the
performance of this Agreement, and any independent technical advisors which it
may select, and otherwise acting in all respects as though it were an
independent contractor engaged by the Companies to be responsible for the result
to be attained, i.e. generation of power and energy at the Nuclear Plant, as
economically as possible, and delivery thereof to the connected 345 KV
transmission system for transmission to the Companies, the Operating Company
having sole responsibility for the specific manner of attaining that result.
During operation conditions which the Operating Company in its sole judgment
deems abnormal, the Operating Company shall take such action as it deems
appropriate to safeguard equipment and to maintain service of the Nuclear Plant.




In hiring additional employees for work at the Nuclear Plant, the Operating
Company will give reasonable preference to qualified employees of the other two
Companies who express their desire to work at the Nuclear Plant and have the
consent of their respective Companies to make an application.




Section 3.11. Renewals, Replacements, Additions and Retirements. Renewals and
replacements necessary for the operation of the Nuclear Plant shall be made as
required by good utility operating practice. Renewals, replacements, additions,
and retirements (and related dispositions and sales) shall be effected by the
Operating Company subject to the general policies established by the Operating
Committee. Retirements, sales and other dispositions of the Nuclear Plant
property shall be effected only in a manner consistent with the Companies'
respective mortgage indentures, if any.




Section 3.12. Title to Property. Title to all property, whether real, personal
or mixed and whether tangible or intangible and including without limitation
property acquired for use or consumption in connection with its construction,
operation or maintenance, and all options or contract rights for the acquisition
of real property as the proposed site or as alternate sites for the Nuclear
Plant, now owned or hereafter acquired or constructed for the purposes of the
Nuclear Plant, whether held at any time or from time to time in the name or
names of one or more of the Companies or of any nominee, agent or contractor of
any one or more of the Companies, shall at all times be in the Companies as
tenants in common with undivided interests in proportion to their Ownership
Shares. Construction, acquisitions and purchases shall be made in such manner
that title shall vest in accordance with the foregoing. All titles and interests
of the Companies as such tenants in common shall be subject from inception to
the provisions of Article VI hereof. Any alternative property acquired but not
necessary for the Nuclear Plant shall be disposed of in accordance with the
direction by the Construction Committee.




Section 3.13. Mutual Confirmation of Title. In order further to confirm and
establish their intended ownership in accordance with their respective Ownership
Shares, each of the Companies hereby sells, assigns and transfers to the other
Companies, as tenants in common, all legal, equitable or other interest in any
property referred to in Section 3.12 whether now owned or hereafter acquired,
which it may at any time have in excess of its respective Ownership Share, in
each case in such





7




--------------------------------------------------------------------------------

proportions to each other Company so that the en­ tire interest of the Companies
in such property shall be owned in the manner and in the respective Ownership
Shares herein provided.




Each of the Companies agrees that from time to time, upon request by either of
the other Companies, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may in the opinion of
counsel for the requesting Company be necessary or advisable to legally
effectuate and carry out the intent and purpose of this Agreement.




Section 3014. Power and Energy. Subject to Sections 3.09 and 3.10, each Company
shall at all times have full ownership of and available to it at the Nuclear
Plant the portion of the generating capability of the Nuclear Plant and the
energy associated therewith, corresponding to its Ownership Share. Each Company
shall keep the Operating Company informed as to the amount of power it requires
to be generated for it. Subject to its capability, operating conditions and
necessary or unavoidable outages, the Nuclear Plant shall be operated so as to
produce a minimum output equal to the sum of the power requirements of the
Companies therefrom.




ARTICLE IV

345 KV Transmission Line




Section 4.01. Initial Line Route. In order to carry out the coordination and
most effective use of power supplies in accordance with the Power Pool
Agreements referred to in Section 1.01, and in order to make available to their
respective service areas or to other purchasers their respective shares of the
output of Edgewater Unit #4, the Nuclear Plant and the 1976 Unit, the Companies
agree severally to construct and place in operation, not later than the date of
completion of the Nuclear Plant, a 345 KV transmission line, commencing at the
Nuclear Plant and extending to the vicinity of Madison via Green Bay, North
Appleton substation, Fond du Lac and the 1976 Unit location.




Section 4002. Line Ownership. Ownership of the 345 KV transmission line shall
not be in tenancy in common but shall be several and individual by segments as
follows:




Owner

Terminal Points

Wisconsin Public Service Corporation

Nuclear Plant* - Green Bay

- North Appleton - Oshkosh

Wisconsin Power and Light Company

Oshkosh - Fond du Lac**

Madison Gas and Electric Company

Fond du Lac - 1976 Unit location - Madison




*Service Company will also provide and own a connecting 345 KV line from the
Nuclear Plant to the Point Beach plant of the Wisconsin Electric Power Company
system.




**Power Company will also provide and own a connecting 345 KV line from the
Edgewater Plant at Sheboygan to Fond du Lac.




The foregoing division of ownership is based on the assumption that the 1976
Unit will be located in the Prairie du Sac area. In the event the 1976 Unit
shall be at a location other than the Prairie du Sac area, and thus reduce the
mileage of line for which Electric Company would otherwise be obligated above,
Electric Company shall provide a mileage of line equivalent to such reduction at
a location which will reduce the obligations of Power Company under this
Agreement.




Each of the Companies shall severally provide and own all necessary substation,
switching and metering equipment at terminal points located on the portion of
the line which it owns, except as otherwise agreed with another Company or
Companies or another interconnecting company.








8




--------------------------------------------------------------------------------

Section 4.03. Line Construction. Each Company agrees severally to procure in its
own name all necessary right of way for, and itself to construct, operate and
maintain the portion of the 345 KV transmission line which it is to own. The
Companies shall jointly plan and design the line prior to the commencement of
construction in order to assure adequacy and compatibility of each portion
thereof to perform its intended purpose at completion and for a reasonable
period in the future.




Section 4.04. Line Operation. Each Company shall operate on an interconnected
and coordinated basis the part of the 345 KV transmission line owned by it and,
in the event of any interruption thereon which has not been scheduled by
agreement of all of the Companies, shall use its best efforts to remove the
cause of such interruption as soon as practicable and to restore its portion of
the line to normal operating condition. Each Company agrees that the respective
segments of the 345 KV transmission lines which it agrees to provide and own
under this Article IV shall at all times during the term of this Agreement be
held available by it for transmission without charge of the respective shares of
the output of the Edgewater #4 Unit, the Nuclear Plant and the 1976 Unit to
which the respective Companies are entitled, and that any transfer of its
interest therein shall be made only upon conditions which shall effectively bind
the transferee to the obligations of this Section 4.04.




Section 4.05. 1974 Line Extension. Electric Company shall own, construct,
operate and maintain an extension from Madison to Rockdale (approximately 25
miles) of the initial 345 KV transmission line, such extension to be completed
and placed in operation on or about July 1, 1974, upon the same terms herein
provided as to the initial 345 KV transmission line.

 

Section 4.06. 1976 Line Extension. Power Company shall own, construct, operate
and maintain an extension from Rockdale to interconnect with the 345 KV systems
of other companies near the Wisconsin-Illinois border (approximately 33 miles)
of the extended 345 KV transmission line, such extension to be completed and
placed in operation on or about July 1, 1976, upon the same terms herein
provided as to the initial 345 KV transmission line. In the event such extension
shall not be built, Power Company will provide equivalent construction for such
other interconnection as the Companies may agree.




ARTICLE V

1976 Unit




Section 5.01. Identification of 1976 Unit. The Companies through their Operating
Committee to be constituted under the new Power Pool Agreement referred to in
Section 1. 01, shall jointly plan the general characteristics of a major
generating plant or unit (herein called the "1976 Unit") to be located at a
mutually agreed site in southern Wisconsin on property now owned by Power
Company, to be completed and placed in full operation sometime in 1976 and of a
capacity consistent with the estimated combined capacity requirements of the
Companies at completion and for a reasonable period thereafter, taking into
account economic factors and the availability to the Companies of alternate
sources of capacity.




Section 5.02. Ownership. The 1976 Unit, including the site and the substation
facilities required to tie the plant or unit to the 345 KV bus, shall be owned
by the Companies as tenants in common with undivided ownership interests which,
unless otherwise mutually agreed by all of the Companies, shall be for each
Company a percentage amount which is in the same ratio as its respective maximum
"Accredited Demand" (as such term is defined in the existing Power Pool
Agreement dated December 29, 1960, supplemented as referred to in Section 1. 01
hereof) for the calendar year preceding the date of entry of contract or
purchase order for the first major component of the 1976 Unit bears to the sum
of the maximum Accredited Demands of the Companies for such year. Such maximum
Accredited Demands need not be coincidental. Participation in the capitalized
costs of site, construction, operation and maintenance, and in the energy output
of the 1976 Unit shall be in the same proportions as ownership.





9




--------------------------------------------------------------------------------

Section 5.03. Construction and Operation. When the general characteristics and
ownership percentages of the 1976 Unit have been established, the Companies will
enter into a separate agreement for the construction and operation thereof under
the general policy supervision of committees of the Companies and under the
direct supervision of Power Company as the Operating Company therefor, but
otherwise upon terms substantially as provided in Article III hereof with
respect to the Nuclear Plant.




Section 5.04. Fixing Location of 1976 Unit. The Operating Committee will use its
best efforts to establish the location of the 1976 Unit at the earliest possible
date, and at all events not later than December 31, 1968, in order that
transmission line and related construction planning by Electric Company may be
properly coordinated.




ARTICLE VI

Transferability of Interests




Section 6.01. Policy. The relation of tenants in common in the construction,
maintenance and operation of the Edgewater 330 MW Unit #4, the Nuclear Plant and
the 1976 Unit (all of which Plant and Units are referred to in this Article VI
as "Subject Properties"), as provided by this Agreement, and the agreements
herein for the operation and maintenance thereof by selected Companies, are each
undertaken in mutual trust and confidence in the financial responsibility,
engineering and operating competence, efficiency and common objectives of the
Companies. Since the effects of transfers of the interests of any of the
Companies upon the rights and interests of the other Companies over the long
term of this Agreement cannot be determined at this time, it must be presumed
that such effects might be adverse. Therefore, each of the Companies, for the
protection of itself and of each of the other Companies, agrees that its
interests in this Agreement and its titles to and interests in all Subject
Properties shall at all times during the term of this Agreement be subject to
the provisions of this Article VI.




Section 6.02. Restrictions on Transfer - General. Each Company agrees that,
during the term of this Agreement and except as specifically permitted under
Sections 6.03 and 6.04, neither its interest in this Agreement nor its interest
in any of the Subject Properties shall be assigned, transferred or otherwise
disposed of or permitted or required to be partitioned, or shall be permitted to
be subject to any lien or encumbrance of any character, without the written
consent of the other Companies.




Section 6.03. Restrictions on Transfer - Exceptions. The provisions of Section
6.02 shall not restrict (a) dispositions and sales incident to renewals or
replacements, or (b) the right of any Company to subject its own interest to the
lien of any mortgage upon all or substantially all of its physical electric
utility property, or (c) the right of any purchaser on foreclosure of any such
mortgage to acquire any interest subject to any such mortgage, or (d) the right
of any Company to transfer voluntarily its interest as an incident to any sale,
merger or other transfer of all or a substantial part of its electric facilities
as an operating entirety, if the transferee assumes the obligations of the
transferor under this Agreement and has the ability and adequate financial
responsibility to carry out such obligations. The exceptions in the foregoing
clauses (b), (c) and (d) shall not be deemed to allow any of the Companies to
grant, extend, transfer or permit to any mortgagee, purchaser on foreclosure or
other transferee of its interest in any of the Subject Properties, any right to
partition or to require partitioning of the Subject Properties.








10




--------------------------------------------------------------------------------

Section 6.04. Paramount Right of Purchase. All titles to Subject Properties
shall be held subject to the right of purchase provided in this Section in favor
of the other Companies, which shall be paramount to the rights of any person
(other than one or more of the Companies) who shall succeed to the interests of
any of the Companies. If, at any time during the term of this Agreement, any
purchaser upon foreclosure or upon partition, or any receiver or liquidator, or
any trustee or assignee in bankruptcy, or any other transferee by operation of
law or other­ wise of the interest of any Company in any of the Subject
Properties or any successor or transferee of any thereof, shall be finally
upheld in any claim of ownership of any of the Subject Properties (herein
referred to as "Incident Creating Right of Purchase"), the other Companies shall
have the right (but not the obligation) to elect to purchase (in proportion to
the respective Ownership Shares of such other Companies, if more than one shall
desire to purchase) the entire interest in the Subject Properties of or derived
from such Company, at a purchase price equal to the depreciated book value
thereof, as determined under the Uniform System of Accounts mentioned in Section
3.07 hereof. Notice of such election to purchase shall be served upon the holder
of such interest within six (6) months after the Incident Creating Right of
Purchase, and the purchase shall then be consummated within one (1) year-after
service of such notice. If the Public Service Commission of Wisconsin, or any
other regulatory agency having jurisdiction to approve or disapprove the
purchase price shall decline to approve such purchase price and shall determine
that a different price would be fair and reasonable, the other Companies shall
have a like right, for a period of six (6) months after such determination
becomes final, to elect to purchase at the different price so determined.




Section 6.05. Consent as Necessary for Bonding. Each of the Companies hereby
consents that the restrictions of this Article VI on transfer and on any right
of partition, and any other restriction, term or condition of this Agreement,
shall be and hereby is waived and shall be inapplicable to the extent (but only
to the extent) that it shall be finally determined, by a court of competent
jurisdiction in an action or proceeding to which all of the Companies and their
respective mortgagees are parties, that such restriction, term or condition
would disqualify the interest of one or more of the Companies in Subject
Properties from eligibility as the basis for the issuance of additional bonds
under their respective mortgage indentures as in effect at the date of this
Agreement.




ARTICLE VII




Section 7.01. Waivers. Any waiver at any time by any Company of its rights with
respect to a default under this Agreement, or with respect to any other matter
arising in connection with this Agreement, shall not be deemed a waiver with
respect to any subsequent default or matter. Any delay, short of the statutory
period of limitation, in asserting or enforcing any right under this Agreement,
shall not be deemed a waiver of such right.




ARTICLE VIII




Section 8.01. Arbitration. It is mutually agreed between the Companies that all
disputes arising out of the performance of this Agreement which cannot be
mutually adjusted or otherwise determined by vote as herein provided, shall be
referred promptly to a committee of arbitrators, consisting of one selected by
each of the Companies which is a party to such dispute, and one or two
additional arbitrators chosen by those thus selected (so that the committee
shall not have an even number of members), and the decision of the majority of
said committee shall be final and conclusive and binding upon the parties to the
dispute. The cost of arbitration including the compensation of the arbitrators,
but not the direct expense of any Company in presenting its contentions, shall
be assessed by the arbitrators against the respective parties to the dispute in
proportion to the extent to which the claims of each party shall be disallowed.








11




--------------------------------------------------------------------------------

ARTICLE IX




Section 9.01. Term of Agreement. This Agreement shall continue in full force and
effect until December 31, 2011 and for such longer period as the Companies shall
by mutual agreement continue to operate either the Nuclear Plant or the 1976
Unit. Termination of this Agreement shall not terminate the provisions of
Article VIII.




ARTICLE X




Section 10.01. Amendment. This Agreement may be amended from time to time or
cancelled at any time, by an instrument or instruments in writing signed by all
of the Companies (or their successors or assigns).




ARTICLE XI




Section 11.01. Successors and Assigns. This Agreement shall inure to the benefit
of and bind the successors and assigns of the parties hereto, but it may be
assigned in whole or in part only consistently with the provisions of Article VI
hereof.




ARTICLE XII




Section 12.01. Paramount Authority. This Agreement and all of its provisions
shall be subject to the paramount authority of the Public Service Commission of
Wisconsin and of any other governmental authority having jurisdiction of the
Companies or of the subject matter.

 





12




--------------------------------------------------------------------------------

ARTICLE XIII

Notices and Communications




Section 13.01. Representatives. Each Company, by written notice signed by an
executive officer delivered to each other Company, shall designate one
representative and an alternate to receive notices and communications from
another Company or Companies with respect to the subject matter of this
Agreement and to deliver to the others, on behalf of such Company, notices,
communications, decisions and approvals concerning the subject matter of this
Agreement. The manner of making any decision by any Company or giving any
approval by any Company shall be determined by such Company for itself but any
communication received by any Company from a person designated by another
Company pursuant to the preceding sentence (unless such designation shall have
been previously revoked as provided in Section 13.02) may be conclusively relied
upon by the recipient as having been authorized by said other Company.




Section 13.02. Change of Representatives. Any designation by a Company pursuant
to Section 13.01 may be revoked by such Company by designating a substitute
representative or alternate by a written notice signed by an executive officer
and delivered to each of the other Companies.




IN WITNESS WHEREOF each of the parties has caused this Agreement to be duly
executed.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary








13




--------------------------------------------------------------------------------

MUTUAL ASSIGNMENT OF OPTIONS,

CONTRACT RIGHTS AND

OTHER PROPERTIES

(1972 Nuclear Plant Project)




WISCONSIN POWER AND LIGHT COMPANY, WISCONSIN PUBLIC SERVICE CORPORATION and
MADISON GAS AND ELECTRIC COMPANY each of which is a Wisconsin corporation and a
party to the Joint Power Supply Agreement dated February 2, 1967 between them,
providing among other things for the acquisition, construction and operation of
the Nuclear Plant referred to in Section 3.01 of said Agreement, for the purpose
of effectuating the intent and purpose of said Agreement, do each acknowledge,
declare and agree as follows:




1.

All properties, whether real, personal, or mixed and whether tangible or
intangible (including all options or contract rights for the acquisition of real
property as the pro­ posed site or as alternate sites for said Nuclear Plant)
now owned or hereafter acquired for the purposes of said Nuclear Plant, whether
held at any time or from time to time in the name or names of one or more of the
parties hereto or of any nominee, agent or contractor of any one or more of the
parties hereto, shall at all times be owned by the parties hereto as tenants in
common with undivided ownership interests in each of the following respective
percentage shares in the whole and each and every item of such properties:




 

 %

Wisconsin Public Service Corporation

41.2

Wisconsin Power and Light Company

41.0

Madison Gas and Electric Company

17.8




Wisconsin Public Service Corporation Wisconsin Power and Light Company Madison
Gas and Electric Company




2.

In order further to confirm and establish their intended ownership in accordance
with the aforesaid respective shares, each of the parties hereto hereby sells,
assigns and transfers to the other parties, as tenants in common, all legal,
equitable or other interest in any such property, whether now owned or hereafter
acquired, which it may at any time have in excess of its respective percentage
share aforesaid, in each case in such proportions to each other party so that
the entire interest of the parties in such property shall be owned in the manner
and in the respective shares hereinabove provided.




3.

Payment from the Joint Account provided under Section 3.08 of said Agreement,
for any costs of site or other property acquisitions, whether to a party hereto
or to other persons, shall conclusively establish that each and every item of
property, the cost of which is so paid or reimbursed from said Joint Account, is
owned and held by the respective parties as tenants in common with undivided
ownership interests in the respective percentages hereinabove provided; but this
provision shall not be construed as a limitation upon the provisions of
paragraphs 1 or 2 hereof.




4.

Each of the parties hereto agrees that from time to time, upon request by either
of the other parties, it will execute and deliver such further documents or
instruments of transfer or confirmation of titles as may in the opinion of
counsel for the requesting party be necessary or advisable to legally effectuate
and carry out the intent and purpose of this instrument.








14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF each of the parties has caused this agreement to be duly
executed, as of February 2, 1967.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary














15




--------------------------------------------------------------------------------

CONTRACT AGENCY AUTHORIZATION

(1972 Nuclear Plant Project)




WISCONSIN POWER AND LIGHT COMPANY, WISCONSIN PUBLIC SERVICE CORPORATION and
MADISON GAS AND ELECTRIC COMPANY, each of which is a Wisconsin corporation and a
party to the Joint Power Supply Agreement dated February 2, 1967 between them,
providing among other things for the acquisition, construction and operation of
the Nuclear Plant referred to in Section 3.01 of said Agreement, for the purpose
of effectuating the intent and purpose of Section 3.05 of said Agreement, do
each agree as follows:




1.

Wisconsin Public Service Corporation is hereby authorized, in the name of and as
agent for Wisconsin Power and Light Company and in the name of and as agent for
Madison Gas and Electric Company, and also in its own behalf (in each case in
the percentages of their respective Ownership Shares set forth in Section 3.01
of said Joint Power Supply Agreement) to conduct negotiations for and to enter
into all such contracts (which may be purchase order contracts), and after such
entry to modify or cancel any such contracts, as it may deem necessary in order
to carry out in efficient and timely fashion the mutual obligations of the
parties in respect to (a) the acquisition, testing and preparation of the site
or alternate sites for said Nuclear Plant, (b) the design and purchase of,
materials, equipment and service for, and construction of, said Nuclear Plant
and (c) all insurance to insure work under construction against risks usually
insured against for such work.




2.

Wisconsin Public Service Corporation undertakes and agrees that all contracts
made and all other actions by it as such agent will be made and done in
accordance with good utility construction practices and in conformity with the
determinations of general policy made by the Construction Committee constituted
as provided in Section 3.02 of said Joint Power Supply Agreement. As soon as
practicable after entry into any such contract, modification or cancellation
which effects any significant commitment or other obligation of the parties
hereto, Wisconsin Public Service Corporation shall give notice thereof to each
of the other parties hereto and shall provide such copies or summaries as may be
necessary for the accounting and other records of the parties.




3.

Delivery of a photocopy of this instrument to any person concerned, shall have
the same effect as delivery of a signed counterpart hereof. No contractor,
supplier or other person with whom Wisconsin Public Service Corporation may deal
purportedly as agent hereunder shall be under any obligation to inquire into the
right or authority of Wisconsin Public Service Corporation to so deal; and every
such contractor, supplier or other person may conclusively assume that such
dealings are authorized hereby, and that this instrument has been duly
authorized by the respective parties hereto and continues in full force and
effect, provided that written notice of modification or cancellation of this
instrument shall not have been received by such contractor, supplier or other
person from one or more of the parties hereto.








16




--------------------------------------------------------------------------------

Dated this 21st day of April, 1967.




WISCONSIN POWER AND LIGHT COMPANY




By /s/ Carl Forsberg

Chairman of the Board and Chief Executive Officer




Attest: /s/Donald Stokley

Secretary




WICONSIN PUBLIC SERVICE COPORATION




By /s/ Lee G. Roemer

President




Attest: C. R. Truss

Secretary




MADISON GAS AND ELECTRIC COMPANY




By Frederick Mackie

President




Attest: Beverly Duncan

Secretary











17


